Name: Council Regulation (EC) No 300/2001 of 14 February 2001 establishing measures to be applied in 2001 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)
 Type: Regulation
 Subject Matter: fisheries;  agricultural activity;  natural environment
 Date Published: nan

 Avis juridique important|32001R0300Council Regulation (EC) No 300/2001 of 14 February 2001 establishing measures to be applied in 2001 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) Official Journal L 044 , 15/02/2001 P. 0012 - 0014Council Regulation (EC) No 300/2001of 14 February 2001establishing measures to be applied in 2001 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) In November 1999, the International Council for the Exploration of the Sea (ICES) indicated that the stock of cod in the Irish Sea (ICES division VIIa) is at a serious risk of collapse.(2) The advice from ICES also indicated that the quantity of mature cod in the Irish Sea would remain at a very low level during 2000 and 2001.(3) Commission Regulation (EC) No 304/2000 of 9 February 2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)(3) put in place measures to protect adult cod during the spawning season of 2000.(4) During the period of application of these measures, further scientific work has been completed and practical experience has been gained which imply that the conditions applied in 2000 should be modified to a certain extent for 2001.(5) In particular, two types of fishing which have been prohibited within an area of the Irish Sea should now be permitted.(6) Furthermore, these types of fishing should be subject to observation and to conditions whereby such activities will cease if the by-catch of cod becomes excessive,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down measures to protect mature cod during their spawning season of 2001 in the Irish Sea (ICES division VIIa as defined in Regulation (EC) No 3880/91(4)).Article 21. In the period from 15 February to 30 April 2001 it shall be prohibited to use any demersal trawl, seine or similar towed net, any gill net, trammel net, tangle net or similar static net or any fishing gear incorporating hooks within the part of ICES division VIIa limited by:- the east coast of Ireland and Northern Ireland and- the straight lines connecting the following geographical coordinates:the point on the east coast of the Ards peninsula in Northern Ireland at 54 ° 30' N54 ° 30' N, 04 ° 50' W53 ° 15' N, 04 ° 50' Wthe point on the east coast of Ireland at 53 ° 15' N.2. By way of derogation from paragraph 1 and within the area and period referred to therein:(a) the use of demersal otter trawls shall be permitted provided that no other type of fishing gear is retained on board and that:(i) such nets are of mesh size either within the range of 70 mm to 79 mm or 80 mm to 99 mm;(ii) only nets of one of the permitted mesh size ranges mentioned in (i) are carried on board;(iii) the nets incorporate no individual mesh, irrespective of its position within the net, of mesh size greater than 300 mm; and(iv) they are deployed only within an area limited by the straight lines connecting the following geographical coordinates:53 ° 30' N, 05 ° 30' W53 ° 30' N, 05 ° 20' W54 ° 20' N, 04 ° 50' W54 ° 30' N, 05 ° 10' W54 ° 30' N, 05 ° 20' W54 ° 00' N, 05 ° 50' W54 ° 00' N, 06 ° 10' W53 ° 45' N, 06 ° 10' W53 ° 45' N, 05 ° 30' W53 ° 30' N, 05 ° 30' W.Furthermore, catches retained on board and taken by demersal otter trawls under these conditions shall not be landed unless their percentage composition complies with the conditions laid down in Annex I to Regulation (EC) No 850/98(5) with respect to towed gears of mesh size range 70 mm to 79 mm;(b) the use of separator trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets:(i) comply with the conditions laid down in subparagraph (a) (i) to (iii),(ii) are constructed in conformity with the technical details provided for in the Annex to the present Regulation, and(iii) are deployed only within an area limited by the straight lines connecting the following geographical coordinates:53 ° 45' N, 06 ° 00' W53 ° 45' N, 05 ° 30' W53 ° 30' N, 05 ° 30' W53 ° 30' N, 06 ° 00' W53 ° 45' N, 06 ° 00' W.Furthermore, whenever the total weight of cod retained on board a fishing vessel deploying under these conditions a separator trawl is greater than 18 % of the weight of the totality of marine organisms retained on board, that vessel shall immediately cease fishing in this area and shall not return to fish there until a period of at least 24 hours has elapsed;(c) the use of semi-pelagic trawls shall be permitted provided that no other type of fishing gear is retained on board and such nets:(i) are of mesh size equal to or greater than 100 mm,(ii) incorporate at least 500 individual meshes of mesh size at least 300 mm,(iii) are deployed only in the period from 15 February to 24 March, and(iv) are deployed only within the area limited by the straight lines connecting the following geographical coordinates:54 ° 30' N, 05 ° 30' W54 ° 30' N, 04 ° 50' W53 ° 15' N, 04 ° 50' W53 ° 15' N, 05 ° 30' W54 ° 30' N, 05 ° 30' W.Furthermore, whenever the total weight of cod retained on board a fishing vessel deploying under these conditions a semi-pelagic trawl is greater than 15 % of the weight of the totality of marine organisms retained on board, that vessel shall immediately cease fishing in this area and shall not return to fish there until a period of at least 24 hours has elapsed.Article 3The authorities of Member States shall ensure that, on at least 50 fishing voyages, observers shall be present on board fishing vessels deploying either semi-pelagic trawls or separator trawls under the conditions laid down in Article 2.For fishing activities carried out under the conditions laid down in Article 2, the observers shall record:(a) total quantity by weight of all marine organisms caught by each operation of the fishing gear;(b) total quantity by weight of cod caught by each operation of the fishing gear;(c) absolute length, to the nearest centimetre below, of each cod caught;(d) total quantity of all marine organisms landed;(e) total quantity of cod landed;(f) absolute length, to the nearest centimetre below, of each cod landed.Article 4This Regulation shall enter into force on 15 February 2001.It shall be published in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 February 2001.For the CouncilThe PresidentA. Lindh(1) Proposal of 22.11.2000 (not yet published in the Official Journal).(2) Opinion of 13.2.2001 (not yet published in the Official Journal).(3) OJ L 35, 10.2.2000, p. 10. Regulation as last amended by Regulation (EC) No 660/2000 (OJ L 80, 31.3.2000, p. 14).(4) Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of national catch statistics by Member States fishing in the Northeast Atlantic (OJ L 365, 31.12.1991, p. 1).(5) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). Regulation as last amended by Regulation (EC) No 1298/2000 (OJ L 148, 22.6.2000, p. 1).ANNEXTECHNICAL DETAILS OF SEPARATOR TRAWL>PIC FILE= "L_2001044EN.001402.EPS">